Case 6:20-cr-00001-JCB-KNM Document 18 Filed 08/27/20 Page 1 of 3 PageID #: 78




                                       fo
                      ! s l r& £y / € to
             i\#x\/ w/ r tfie n y o                       e o r
                 5 i f iAtP\ j \ 6\n , yA.             s 0 > -   f <3

                           Vi f 5 tO&vi 5               -¦ fo t vi

                               I                 i l VI   Cl S
                                   -.        /f        H
                               f   r '   '   f     l   > I
 Case 6:20-cr-00001-JCB-KNM Document 18 Filed 08/27/20 Page 2 of 3 PageID #: 79




£s i/             fC A                  I VA C               A   , \



   A € '                                        'if S> ( \             ?


                 0\   f f u                              o             iA
             n              /¦
                            %*=&& *
                                                                 ec         u




        (A            1/1                   A         AA                        A|
                                                                            I eCf €
                                       l/VA                                     Q
  j  r       5
                        /             i €
   /                                        (
  A     AA / A A            AA                  IA
                                                                 AA
Case 6:20-cr-00001-JCB-KNM Document 18 Filed 08/27/20 Page 3 of 3 PageID #: 80
